Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to the
                        Illinois Official Reports                         accuracy and integrity
                                                                          of this document
                                                                          Date: 2018.04.03
                               Appellate Court                            15:47:01 -05'00'




                    People v. Axtell, 2017 IL App (2d) 150518



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            MICHAEL S. AXTELL, Defendant-Appellant.



District & No.     Second District
                   Docket No. 2-15-0518


Filed              December 21, 2017
Rehearing denied   March 5, 2018



Decision Under     Appeal from the Circuit Court of Lake County, No. 12-CF-2977; the
Review             Hon. Victoria A. Rossetti, Judge, presiding.



Judgment           Affirmed as modified.


Counsel on         Michael J. Pelletier, Thomas A. Lilien, and Vicki P. Kouros, of State
Appeal             Appellate Defender’s Office, of Elgin, for appellant.

                   Michael G. Nerheim, State’s Attorney, of Waukegan (Patrick Delfino,
                   Lawrence M. Bauer, and Steven A. Rodgers, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.



Panel              PRESIDING JUSTICE HUDSON delivered the judgment of the
                   court, with opinion.
                   Justices Hutchinson and Spence concurred in the judgment and
                   opinion.
                                             OPINION

¶1       After a bench trial, defendant, Michael S. Axtell, was convicted of first degree murder
     (720 ILCS 5/9-1(a)(2) (West 2012)) and sentenced to 30 years’ imprisonment. On appeal, he
     contends, first, that his conviction must be reduced to involuntary manslaughter (720 ILCS
     5/9-3(a) (West 2012)) because the State did not prove beyond a reasonable doubt that he
     knew that the act that caused the victim’s death created a strong probability of death or great
     bodily harm to her (720 ILCS 5/9-1(a)(2) (West 2012)). Second, he contends that the trial
     court erred in admitting a statement that the victim made shortly before the fatal incident.
     Third, he contends that, if his conviction is affirmed, the judgment order must be corrected.
     We affirm the judgment as modified.
¶2       Defendant was charged with murdering Tammy Stone on the evening of October 4, 2012.
     At the time, they were residing in her house in Antioch with their son, Michael, and Jordan
     Johnson, Stone’s son by another man. Defendant and Stone had a daughter, Meghan, who
     lived elsewhere. The indictment charged defendant with striking Stone about the body,
     knowing that his acts created a strong probability of death or great bodily harm to her.
¶3       The State moved in limine to admit several statements as exceptions to the hearsay rule.
     Only one is at issue here. According to the State, Jordan would testify as follows. On the
     evening of October 4, 2012, he heard Stone and defendant yelling. He then saw Stone lying
     unconscious on the kitchen floor. He returned to his room. Stone regained consciousness, ran
     into his room, and told him, “ ‘We need to find the phone or [defendant] is going to kill
     me.’ ”
¶4       As pertinent here, the State argued that the statement was admissible under the exception
     to the hearsay rule for spontaneous declarations because (a) there was an occurrence
     sufficiently startling to produce a spontaneous and unreflecting statement—i.e., defendant’s
     attack on Stone, (b) there was insufficient time for her to fabricate the statement, and (c) the
     statement related to the circumstances of the occurrence. See Ill. R. Evid. 803(2) (eff. Jan. 1,
     2011); People v. Williams, 193 Ill. 2d 306, 352 (2000). Defendant argued that Stone’s
     statement was not a spontaneous declaration, in part because it did not relate to a preceding
     occurrence. Without explanation, the court ruled that Stone’s remark was admissible as a
     spontaneous declaration.
¶5       At trial, the State first called Meghan. She testified as follows. She was 21 years old and
     lived with her grandmother in Lake Villa, where she had resided on October 4, 2012.
     Defendant and Stone had never married; shortly after Meghan was born, defendant moved
     out of state. In 2011, he and Stone resumed their relationship, and he moved in with her,
     Michael, and Jordan.
¶6       Meghan testified that, on October 4, 2012, she, defendant, and Stone went to lunch at
     Chopper’s Bar and Grill. After an hour, Stone and Meghan went shopping while defendant
     stayed at Chopper’s. When they finished shopping, Stone and Meghan returned home.
     Defendant and Jordan were there; Michael was not. At some point, Stone asked Meghan to
     accompany her and defendant to Yvonne’s, a restaurant in Ingleside, but she declined and
     went home. Later that evening, she and her friend Jenna Rice visited Joe Janusz in Round
     Lake Beach.



                                                -2-
¶7         Meghan testified that, while she was with Joe and Jenna, she received a call on her cell
       phone from Stone. Stone was crying and said that “she got her ass beat” by defendant. Jenna
       drove Meghan and Joe to Stone’s home. Meghan exited the car. Stone was standing outside.
       She had a black eye. Meghan entered the house through the garage, locked the door to the
       house, then passed through the laundry room and into the kitchen. She saw defendant, who
       was on the couch in the living room.
¶8         Meghan testified that she asked defendant why he had put his hands on Stone. Defendant
       said that “she grabbed his nuts.” Meghan replied that he still had no right to hurt her. Meghan
       entered the living room. Defendant stood up and approached her. Stone, Jenna, and Joe
       entered, having been let in by Jordan. Defendant and Stone started arguing. Meghan told
       defendant to get his things and move out. Defendant pushed her; she pushed him down,
       pinned him to the loveseat, and struck him. Joe pulled her off. At Stone’s request, Jenna
       called the police. Meghan, Jenna, and Joe walked to the garage area.
¶9         Meghan testified that she heard a loud thud and ran back into the house. From the kitchen
       area, she could see into the living room and down the hallway. Defendant was exiting
       Stone’s bedroom, closing the door behind him. As he crossed Meghan’s path, she asked what
       the noise had been. He responded, “ ‘nothing.’ ” Meghan opened the bedroom door. Stone
       was lying unconscious on the floor. Meghan shook her and spoke to her but got no response.
       Jordan, Joe, and Jenna soon entered. They put Stone onto the bed and turned her head to the
       side because “she was kind of choking on her spit” and having trouble breathing. Her eyes
       were rolling back into her head. Jenna called the police, and the other three left the room.
¶ 10       Jenna testified as follows. While she, Meghan, and Joe were at Joe’s house, Meghan
       received a call and said that they needed to go to Stone’s house. Jenna drove them there. As
       she pulled into the driveway, she saw that Stone was standing outside. Jenna, Meghan, and
       Joe exited the car. Meghan ran to the attached garage and inside the house. Jenna and Joe
       approached Stone. Stone had a bruise on her left cheek, with some swelling. Jenna eventually
       went to the back door of the house, where Jordan let her, Stone, and Joe in.
¶ 11       Jenna testified that, after going inside, she saw Meghan and defendant arguing in the
       living room. Stone pulled Jenna aside and showed her the swelling near her left eye and
       cheek. Jenna then saw defendant and Meghan fighting. Stone told Jenna to call the police.
       Jenna left as Meghan was pinning defendant. Outside, she called the police and remained on
       the line. She reentered the living room and saw that Joe had pulled Meghan off defendant.
       Jenna, Meghan, and Joe went to the garage. As she left, Jenna saw defendant and Stone enter
       the bedroom.
¶ 12       Jenna testified that, in the garage, she heard a loud thud. She, Meghan, and Joe ran back
       inside, where they saw defendant leaving the bedroom. He passed them and had a brief
       exchange with Meghan. Jenna and Joe entered the bedroom. Stone was lying on the floor.
       Meghan and Joe moved her to the bed and tried to get her to open her eyes and talk without
       success. Remembering that she had left her car running, Jenna ran out and saw defendant
       entering it. She reached in, turned off the car, and took the keys. As she turned around, she
       saw defendant walking away. She reentered the bedroom. Stone was still not moving. Jenna
       and Joe went outside. Soon, the police arrived.
¶ 13       Jordan testified as follows. On October 4, 2012, at about 4 p.m., he came home from
       school. Defendant was on the living room couch. Stone was in her bedroom. Jordan went to
       his room and played a game online. Defendant and Stone left the house and returned at about

                                                  -3-
       8 or 9 p.m. Jordan was in his room with the door closed and a headset on. He could hear
       defendant and Stone arguing in “the other end of the house.” Jordan then heard a loud thud
       from the living room. He left his room. Stone was on the floor next to the couch, crying.
       Defendant was at the other end of the couch, his feet near her head. He was not helping her.
       Jordan asked what had happened. He got no response and returned to his room.
¶ 14        Jordan testified that, shortly afterward, he heard yelling, followed by a second thud. He
       left his room. Stone was lying on the floor between the kitchen and the living room. Her head
       was about two feet from defendant, who was sitting in a chair. He was looking down at Stone
       but not helping her. Stone did not appear conscious. Jordan dragged her to the living room.
       He returned to his room, closed the door, and resumed his game.
¶ 15        Jordan testified that, perhaps five minutes later, Stone entered his room. Over defendant’s
       objection, Jordan testified that she told him, “ ‘help me find my phone. [Defendant] is going
       to kill me.’ ” He found Stone’s phone, and she called Meghan. When Meghan arrived, Jordan
       had returned to his bedroom. Hearing Meghan yell, he left his room. He saw Meghan tackle
       defendant and get on top of him; Joe pulled her off. Jenna called the police. Everyone but
       defendant and Stone went to the garage.
¶ 16        Jordan testified that, while in the garage, he heard “a loud thud from across the house.”
       He, Meghan, Jenna, and Joe reentered the house. Defendant was walking away from the
       bedroom. Jordan and the others entered the bedroom. Stone was unconscious on the floor and
       was making sounds like snoring. She was not moving or responsive. Later, the police arrived.
¶ 17        Joe testified as follows. On the evening of October 4, 2012, he, Stone, and Jenna drove
       from his house to Stone’s house. As Jenna pulled into the driveway, Stone was outside
       nearby. She had a bruise on her face. Meghan exited the car and ran inside. The door from
       the garage to the house was locked, so Joe, Jenna, and Stone went around the back, where
       Jordan let them in. Defendant and Meghan were inside. They were yelling at each other.
       Defendant started arguing loudly with Stone. He and Meghan got into an altercation; Joe
       pulled Meghan off defendant.
¶ 18        Lieutenant Michael Keller of the Lake County sheriff’s office testified that, shortly after
       midnight on October 5, 2012, he arrested defendant, who was walking on the shoulder of
       Route 173. Detective Craig Somerville arrived and placed defendant into his squad car.
       Somerville testified that, on the ride to the station, defendant appeared intoxicated and said,
       among other things, “[W]hat would you do if somebody grabbed your nuts like Tammy did.”
       At the station, defendant was questioned by Sergeant Kevin Eckenstahler. The interview was
       recorded.
¶ 19        Eckenstahler testified that he asked defendant what had happened. Defendant responded
       that, when he and Stone returned from Yvonne’s, Stone started “talking shit.” During a
       break, Somerville took several photographs of defendant. Eckenstahler and Somerville gave
       defendant a change of clothes and left the room. While alone, defendant continued to talk,
       calling Stone names and saying, “ ‘I need to figure this out, self-defense.’ ” Eckenstahler
       returned, told him that Stone had died, then left. Defendant expressed disbelief, cried, and
       said that he had done nothing. Eckenstahler returned and resumed the interview. Defendant
       said that Stone bruised the area of her left eye when she fell off a kitchen chair and landed on
       her face. The DVD of the interview was played in court.
¶ 20        Brian Dekind testified that, on the evening of October 4, 2012, he was a volunteer
       paramedic and was dispatched to Stone’s home. As he entered, he saw a sheriff’s deputy

                                                  -4-
       performing CPR on Stone, who was lying face-up on the bed. The deputy and Dekind moved
       her onto the floor and continued CPR. An ambulance arrived and took Stone to a hospital.
¶ 21        The State called Dr. Nancy Jones, whom the court qualified as an expert in forensic
       pathology. On direct examination, she testified as follows. On the morning of October 5,
       2012, she performed the autopsy on Stone. Afterward, she learned that Stone had lost
       consciousness at least once before the incident in the bedroom. A concussion could have
       caused the loss of consciousness, had it been sufficiently severe. A concussion is “a brain
       injury without physical evidence of an injury.” It does not produce contusions or bleeding but
       disrupts the nerve impulses between the brain and the rest of the body. A person who sustains
       a concussion is more susceptible to another concussion, which can be more severe even with
       less of an impact.
¶ 22        Jones testified that the autopsy began with an external examination, which showed
       several blunt-trauma injuries. Stone had a fresh bruise with swelling around the area of the
       left eye and cheek, some abrasions on her left arm, bruising on her right shoulder, and minor
       impact injuries on her extremities. The bruising to her left cheek was not consistent with a
       fall.
¶ 23        Jones testified next about the internal examination. She found a “subgaleal hemorrhage,”
       i.e., bleeding on the left parietal region of the top of the scalp. Otherwise, the skull appeared
       normal; there were no fractures. Next, Jones removed the skull cap. She immediately noticed
       a “subarachnoid hemorrhage,” i.e., bleeding on the surface of the brain itself. The bleeding
       “feathered up along the side over the top of the brain,” and the brain was swollen. She had
       the area photographed, then removed the brain. There was considerable bleeding on the
       interior surface of the brain, concentrated around the brain stem.
¶ 24        Jones testified that, to locate the source of the bleeding, she removed the brain completely
       and washed away the blood to expose the vessels at the base of the brain, known as the circle
       of Willis. The circle of Willis supplies blood to the brain. Two vertebral arteries that run up
       the spinal column meet at the brain stem to form the basal artery; this artery continues
       forward, with “different branches coming off the cerebral arteries, posterior cerebral
       arteries.” The overall pattern is a rough circle with vessels going to the right and left sides of
       the brain. Jones discovered a laceration, specifically a longitudinal tear, in the right posterior
       cerebral artery. She had it photographed, then removed the circle of Willis so as to preserve it
       in formalin.
¶ 25        Jones identified and described six photographs taken during the internal examination. The
       photographs were admitted into evidence. Jones testified that one photograph (People’s
       exhibit No. 59) showed the vicinity of the tear, which she had marked with scissors. She
       noted that the artery was intact at the point of the scissors and slightly onward but that the
       photograph showed the ragged and irregular portion of the artery where it was split. Jones
       testified that another photograph (People’s exhibit No. 60) showed “the bony ridges that are
       present over the base of the skull which can cause lacerations or tears of the blood vessels at
       the base of the brain if the brain moves inside the skull.”
¶ 26        Jones testified that a subarachnoid hemorrhage can be caused by the rupture of an
       aneurysm. An aneurysm is a weakening of the blood vessel wall, causing it to expand, and
       can result from turbulent blood flow, hardening of the arteries, or repetitive impact to the
       blood vessel. The first two kinds are the most common. The first normally occurs at branch
       points in blood vessels; the laceration to Stone’s artery did not occur at a branch point. Jones

                                                   -5-
       examined the circle of Willis for an aneurysm but found none. She did not notice any
       congenital defects in the vessels or anything unusual for a woman of Stone’s age (40).
¶ 27       Jones testified that, once a person suffers the type of arterial laceration that Stone
       received, death is very rapid, especially with the great bleeding present in her case. Although
       Stone was intoxicated when she died, that played no role in her injury.
¶ 28       Jones testified that, to a reasonable degree of scientific certainty, Stone’s death was
       caused by “a subarachnoid hemorrhage due to a lacerated cerebral artery due to blunt head
       trauma due to assault.” She explained that, to bring about such a chain of events, the assault’s
       impact must cause the head to hyperextend and rotate. With the head extending backward,
       the blood vessels stretch; with the rotation, the brain moves across the base of the skull and
       exposes blood vessels to the danger of running across the bony ridges at the base of the skull.
       A blood vessel can tear because it is stretched too far or because it makes contact with a bony
       ridge. It is quite possible for all of this to occur without leaving any external sign of trauma,
       such as bruising or a skull fracture. In Stone’s case, the bruise to the left eye area and the
       parietal subgaleal hemorrhage were not related to the laceration of the cerebral artery.
¶ 29       Jones testified that, to cause movement of the brain that would make the posterior
       cerebral artery move over a bony prominence in the skull, “a significant act of force” is
       required. The force must also be applied “in just the right way so the head rotates and
       extends,” but it does not always cause any external injury.
¶ 30       Jones testified on cross-examination as follows. She had performed more than 10,000
       autopsies and had seen only three cases of the type of injury that Stone had suffered. Jones
       was not aware of any documented case of a traumatically caused laceration of the right
       posterior cerebral artery, but she had not searched the literature. The bruise to Stone’s cheek
       could have caused the subarachnoid hemorrhage, but the cause was probably something else;
       in the previous cases, the fatal blow had been lower on the face. The bruising elsewhere on
       Stone’s body was minor, and there was no other external evidence of the trauma that caused
       the cerebral artery to tear. Shown two photographs from the autopsy (Defendant’s exhibit
       Nos. 8 and 9), Jones circled the location of the laceration on each one.
¶ 31       Jones testified that the rupture of a cerebral aneurysm is a frequent cause of subarachnoid
       hemorrhaging. An examination with the naked eye might not disclose a ruptured aneurysm.
¶ 32       Jones testified that she removed as much of the circle of Willis as she could and placed it
       into formalin with the other stock tissue. On March 11, 2014, she met with Dr. Shaku Teas at
       the Lake County coroner’s office.
¶ 33       On redirect examination, Jones testified that, when she met Teas at the Lake County
       coroner’s office, the circle of Willis from Stone’s brain had become “all sort of twisted” from
       long storage in formalin, which causes tissue to harden and form knots. Jones reiterated that
       the cause of Stone’s death was an assault or altercation that involved blunt-force trauma,
       resulting in the laceration of the cerebral artery. The laceration in turn caused the
       subarachnoid hemorrhage.
¶ 34       The State rested. Defendant’s first witness was Dr. Anne Majewski, the McHenry County
       coroner, who testified as follows. She was familiar with Stone’s case and was the keeper of
       the evidence. This included the stock tissue, taken at the time of the autopsy, that was
       preserved in formalin in a sealed jar. In January 2014, Teas removed, viewed, and
       photographed the stock tissue, then returned it to the jar. Later, it was transferred to the Lake


                                                   -6-
       County coroner’s office, where Jones and Teas took samples. The samples were sent to a
       forensics laboratory, which produced histology slides, and the tissue was returned to
       Majewski’s office. The slides could be examined with a microscope.
¶ 35       The court accepted Jan Edward Leetsma as an expert in forensic neuropathology. On
       direct examination, he testified as follows. At Teas’s request, he looked at some of the
       materials in the case, including photographs that Teas had taken and microscopic slides that
       she had provided. He made photographs of these slides.
¶ 36       Leetsma explained that a subarachnoid hemorrhage occurs in the space between the
       arachnoid membrane and the base of the brain. The most common causes of the bleeding
       inside the circle of Willis that leads to subarachnoid hemorrhages are aneurysms and arterial
       venous malformation. Head trauma can cause a subarachnoid hemorrhage, and if the impact
       sets the brain in motion, it can do so without cranial penetration. Aneurysms are a far more
       common cause of subarachnoid hemorrhages than are head traumas that do not penetrate the
       head.
¶ 37       Leetsma testified further as follows. Jones was undoubtedly correct that Stone had died of
       a massive subarachnoid hemorrhage. He had examined Defendant’s exhibit Nos. 8 and 9 and
       could not detect any rupture in the right posterior cerebral artery. However, it can be difficult
       to see a longitudinal tear with the naked eye. Leetsma had also examined the slides taken of
       the artery and had not seen evidence of tearing. His examination of the photographs he had
       taken disclosed arterial injury. Abnormalities in the wall of the vessel existed, and there was
       also more arterial plaque than usual for a 40-year-old woman. These factors would heighten
       the risks of developing an aneurysm and having it rupture.
¶ 38       Leetsma testified that, because he could not find a tear or hole in the artery, he had to
       determine what caused the massive hemorrhage. He explained further, “And one has to then I
       suppose you could say place their bets with statistics and say probably the most common
       cause of fatal subarachnoid hemorrhage is especially in this age group aneurysm.” Leetsma
       acknowledged, however, that he did not see any aneurysm.
¶ 39       Leetsma testified that, if trauma has caused a subarachnoid hemorrhage, he would
       generally look for fractures or some other major impact. The bruise to Stone’s cheek was not
       the sort of impact he would expect to cause a subarachnoid hemorrhage. A great deal of force
       would have to be behind a single blow. Based on the medical literature, “[i]t would be most
       uncommon” for the right posterior cerebral artery to rupture and cause a subarachnoid
       hemorrhage.
¶ 40       Leetsma testified on cross-examination as follows. His report on the case was dated
       September 18, 2014. He was not involved in the autopsy or Teas’s examination of the stock
       tissue, and he had never viewed Stone’s brain directly. His report stated at one point, “ ‘I was
       not able to perceive any aneurysm in the specimen photographs [provided by Teas].’ ” The
       report concluded in part that there was no specific evidence that Stone had had an aneurysm.
¶ 41       Leetsma acknowledged that subarachnoid hemorrhages have resulted from single blows
       and that one blow can lacerate a cerebral artery without producing any fracture. Also, a study
       that he had coauthored included two fatal subarachnoid hemorrhages caused by single
       punches to the face.
¶ 42       After the court qualified Teas as an expert in forensic pathology, she testified on direct
       examination as follows. She had examined the autopsy report, photographs she had taken,


                                                   -7-
       photographs the police had taken at the hospital, and police reports. In January 2014, at
       Majewski’s office, she photographed the tissue specimens.
¶ 43       Teas testified that subarachnoid hemorrhages usually result from natural causes, most
       frequently the rupture of an aneurysm. Aneurysms cannot always be detected, as they can be
       too small or located in places that cannot be seen. Other natural causes include malformation
       of the arterial structure of the brain and arteriosclerosis. The most common cause of
       subarachnoid hemorrhages in 40-year-old women is a ruptured aneurysm.
¶ 44       Teas testified that she had read Jones’s autopsy report and taken histology slides of those
       portions of the circle of Willis that were preserved. Examination with the naked eye did not
       reveal any laceration. Slides of various photographs were displayed in court. One slide was a
       photograph that Jones took while removing Stone’s brain. Jones had used the photograph to
       show the right posterior cerebral artery. Teas testified that she could not see any laceration at
       the point that Jones had marked. Teas saw no laceration anywhere in the photograph.
¶ 45       Teas testified that the photographs of several cerebral arteries showed arteriosclerosis.
       The arteriosclerosis and the lack of trauma to Stone’s body were consistent with an
       undetected aneurysm. Thus, Teas disagreed with Jones’s opinion that Stone’s hemorrhage
       had been caused by a laceration to the right posterior cerebral artery. Asked for her opinion
       of what caused Stone’s death, Teas responded that “the most reasonable and common cause
       would be [a] ruptured aneurysm that left two subarachnoid hemorrhages [and] was not
       detected.”
¶ 46       Teas testified on cross-examination as follows. Her report was dated September 13, 2014.
       She had not attended the autopsy or viewed the body in person. When she observed the
       partial circle of Willis, there was no laceration, but she saw no evidence of an aneurysm
       either. Her report stated that one way that an aneurysm can rupture is physical trauma from
       an altercation, such as a blow to the head with a fist.
¶ 47       Defendant rested. In argument, the prosecutor began by recapitulating the evidence. He
       mentioned, without elaborating, Stone’s remark to Jordan, “he is going to kill me.” He
       argued that defendant’s statements while in custody showed that he realized that his acts had
       killed Stone and that she had not collapsed suddenly from a ruptured aneurysm. The
       prosecutor then focused on Jones’s testimony, noting that she not only had testified to having
       seen an arterial tear but had photographed it and described it in some detail. Jones had also
       testified that it took a great amount of force to cause the head to move in such a way as to
       produce the tear. She had also looked for an aneurysm and found none.
¶ 48       The prosecutor focused on Jones’s testimony that one concussion makes a second one
       more likely and means that less force is needed to produce an equally or more severe injury.
       Also, Leetsma had conceded that one punch to the head can cause a laceration to a cerebral
       artery.
¶ 49       The prosecutor noted that defendant had given the court the option of convicting him of
       involuntary manslaughter instead of first degree murder (or an acquittal). However, he
       contended, the evidence showed more than recklessness; it proved that defendant knew that
       his acts created a strong probability of death or great bodily harm to Stone. He had already
       inflicted great bodily harm by knocking her unconscious on the kitchen floor. He had steadily
       escalated the level of violence: the first time, Stone remained conscious; the second time, she
       lost consciousness; and the third time, she died. Defendant had known that the third blow,
       directed to Stone’s head, was likely to cause great bodily harm in one or more of numerous

                                                   -8-
       ways. The sound of Stone hitting the ground could be heard in the garage, at the other end of
       the house.
¶ 50       Defendant argued that there was no evidence of what trauma Stone had suffered in the
       bedroom; she had received the black eye earlier. Leetsma’s testimony cast doubt on the
       likelihood of a subarachnoid hemorrhage without any external evidence of injury and on the
       likelihood that a laceration to the right posterior cerebral artery caused the hemorrhage.
       Moreover, there was conflicting evidence on whether Stone had suffered a lacerated artery.
       Stone’s physical condition had put her at risk of rupturing an aneurysm.
¶ 51       Defendant contended that, even had the State proved that he had caused Stone’s death by
       punching her and causing a subarachnoid hemorrhage, it had not proved that he had known
       that his act created a strong probability of death or great bodily harm to her. Defendant
       argued that no reasonable person would know that great bodily harm would result from a
       punch with a fist because that rarely happens, everyone is aware that it rarely happens, and
       case law has said as much. The previous incidents, even if they occurred as the State
       portrayed them, would not have made defendant able to foresee the effect of his later act: the
       State could only speculate that the punch in the kitchen had given Stone a concussion.
¶ 52       In rebuttal, the prosecutor contended that one punch can cause great bodily harm and that
       many people have suffered broken noses, concussions, or other serious injuries from single
       blows. Also, defendant and Stone had been yelling at each other just a few seconds before
       she fell, and it was unlikely that she suffered a ruptured aneurysm in that short time.
       Defendant’s attempt to escape and hide was not the conduct of a witness to a fatal medical
       accident.
¶ 53       The judge found defendant guilty of first degree murder based on knowledge that his act
       created a strong probability of death or great bodily harm to Stone. The judge began by
       recapitulating some of the evidence, noting, but not emphasizing, Stone’s statement to Jordan
       that defendant was going to kill her. The judge then noted the following.
¶ 54       While in custody, defendant admitted that he had hit Stone in the bedroom, and the
       evidence disproved his story that a fall off a chair had caused Stone’s loss of consciousness
       in the kitchen shortly before. Jones had testified that Stone died of a subarachnoid
       hemorrhage that had resulted from a tear in her right posterior cerebral artery, which in turn
       had been caused by a blow from defendant. That blow had required a significant amount of
       force in order to cause the head to hyperextend and the brain to move so as to expose the
       artery to the bony ridges. Jones had found no evidence of an aneurysm. Although Leetsma
       and Teas disagreed with Jones, they admitted that they found no sign of an aneurysm. Thus,
       the judge credited Jones’s opinion of the cause of Stone’s death.
¶ 55       The judge then turned to the remaining issue: whether defendant had known that his act
       would create a strong probability of death or great bodily harm to Stone. The judge
       explained:
                   “We know she was found crying in the living room on the ground after a first
               thud. The second thud is the first time anyone saw any redness or swelling. She was
               not responsive. She was knocked out cold on the floor laying on the ground. Again,
               why Jordan did what he did in dragging her away leaving her alone, I don’t know. It
               does not change the fact that she was knocked unconscious, which to this Court is
               great bodily harm. The victim’s state of mind after regaining consciousness that
               [defendant] was going to kill her, this was not the fatal blow. We know that because

                                                 -9-
               she was up walking around, talking, had the presence of mind to call her daughter.
               The smoking a cigarette [sic].
                    We know again there was an argument between the defendant and his daughter.
               That after that argument [Stone] and *** defendant go into the bedroom. And by his
               own words she was yelling at him. That he just knocked her off the bed. He did not
               think he hit her that hard. He knocked her unconscious, and not just unconscious. It is
               what caused her death.” (Emphasis added.)
       The judge concluded that defendant had knowingly caused Stone great bodily harm and was
       therefore guilty beyond a reasonable doubt of first degree murder.
¶ 56       Defendant moved for a new trial, arguing in part that the court had erred in admitting
       Stone’s statement to Jordan that defendant was going to kill her. The court denied the motion
       and later sentenced defendant to 30 years in prison. The written judgment cited the statutory
       subsection based on intent to kill or do great bodily harm or knowledge that the act will cause
       death (720 ILCS 5/9-1(a)(1) (West 2012)). After the court denied his motion to reduce the
       sentence, defendant timely appealed.
¶ 57       On appeal, defendant argues first that the evidence did not prove him guilty beyond a
       reasonable doubt. Defendant implicitly concedes that the trial court was within its
       prerogative in finding that his attack on Stone caused a rupture in her posterior cerebral
       artery that, in turn, caused the subarachnoid hemorrhage that resulted in her death. Defendant
       thus does not dispute causation but limits his argument to guilty knowledge. He maintains
       that the State did not prove beyond a reasonable doubt that he knew that the fatal blow
       created a strong probability of death or great bodily harm to Stone. See 720 ILCS 5/9-1(a)(2)
       (West 2012). Defendant acknowledges that the evidence proved beyond a reasonable doubt
       that the fatal blow was likely to cause death or great bodily harm to Stone and that he
       performed it recklessly, thus making him guilty of involuntary manslaughter. See 720 ILCS
       5/9-3(a) (West 2012). Therefore, he contends that his conviction must be reduced to that
       offense and the cause must be remanded for resentencing.
¶ 58       Defendant relies primarily on opinions stating that, as a rule, death or great bodily harm
       is not contemplated as the natural consequence of blows from bare fists. See, e.g., People v.
       Crenshaw, 298 Ill. 412, 416-17 (1921); People v. Mighell, 254 Ill. 53, 59 (1912); People v.
       Yeoman, 2016 IL App (3d) 140324, ¶ 20; People v. Nibbe, 2016 IL App (4th) 140363, ¶ 27;
       People v. Jones, 404 Ill. App. 3d 734, 748 (2010). Defendant recognizes the exceptions to
       this principle, i.e., (1) when the defendant inflicts multiple blows on the victim (see Yeoman,
       2016 IL App (3d) 140324, ¶ 21) and (2) when there is a great disparity in size and strength
       between the defendant and the victim (see People v. Brackett, 117 Ill. 2d 170, 180 (1987);
       Yeoman, 2016 IL App (3d) 140324, ¶ 21). But he maintains that the evidence did not prove
       that he hit Stone more than once in the bedroom or that his previous attacks had any role in
       causing her death, and he contends that there was no proof of a great disparity in size or
       strength between Stone and himself.
¶ 59       The State responds that, under the circumstances, the judge properly concluded that
       defendant knew that his act created a strong probability of great bodily harm (although not
       death) to Stone. The State notes that, shortly before the fatal altercation in the bedroom,
       defendant had battered Stone twice, and the second blow had caused bruising and rendered
       her unconscious. The State notes further that the judge found that the loss of consciousness
       was “great bodily harm.” Thus, the State reasons, having recently caused Stone great bodily

                                                 - 10 -
       harm by a blow with his fist, defendant knew that a second blow to the weakened victim
       created a strong probability that she would again suffer great bodily harm.
¶ 60        For the following reasons, we hold that the State proved guilty knowledge.
¶ 61        In considering a challenge to the sufficiency of the evidence, we ask only whether, after
       viewing all of the evidence in the light most favorable to the State, any rational fact finder
       could have found the elements of the offense proved beyond a reasonable doubt. People v.
       Ward, 154 Ill. 2d 272, 326 (1992). The trier of fact is responsible for determining the
       witnesses’ credibility, weighing their testimony, and deciding on the reasonable inferences to
       be drawn from the evidence. People v. Hill, 272 Ill. App. 3d 597, 603-04 (1995). It is not our
       function to retry the defendant. People v. Lamon, 346 Ill. App. 3d 1082, 1089 (2004).
¶ 62        To resolve defendant’s claim, we must apply the statutory language. The statute requires
       knowledge of a “strong probability” of death or “great bodily harm.” 720 ILCS 5/9-1(a)(2)
       (West 2012). “Strong probability” is “between the ‘practical certainty’ and the ‘likely cause’
       and ‘substantial and unjustifiable risk’ of involuntary manslaughter.” Nibbe, 2016 IL App
       (4th) 140363, ¶ 25 (quoting People v. Davis, 35 Ill. 2d 55, 60 (1966)). This definition is
       necessarily imprecise, but it is settled. The definition of “great bodily harm” as used in the
       first degree murder statute is, however, less settled. The parties cite several cases in which
       great bodily harm was an element of the charged offense (such as aggravated battery). These
       opinions discuss specific and limited instances of actual bodily harm but not potential bodily
       harm, which can include a wide, if not indefinite, range of results that never materialize.
       Thus, the opinions do not map neatly onto cases in which the fact finder must determine not
       whether “great bodily harm” occurred, but instead whether the defendant knew that “great
       bodily harm” was highly probable.
¶ 63        In People v. Mays, 91 Ill. 2d 251, 256 (1982), the supreme court construed the term
       “bodily harm” in the context of simple battery (Ill. Rev. Stat. 1977, ch. 38, ¶ 12-3 (now
       codified at 720 ILCS 5/12-3(a) (West 2016))). “[S]ome sort of physical pain or damage to the
       body, like lacerations, bruises or abrasions, whether temporary or permanent, is required.”
       Mays, 91 Ill. 2d at 256. To define “great bodily harm” and determine whether the State had
       proved it in a given case, courts have started with Mays’s general statement and then
       considered (1) the construction of the added term “great” and (2) whether the bodily harm to
       the victim in the particular case rose to that level.
¶ 64        On the first score, courts have recognized the obvious: “great” bodily harm must be
       something more than the mere “bodily harm” required for simple battery. See, e.g., In re J.A.,
       336 Ill. App. 3d 814, 815-16 (2003); People v. Figures, 216 Ill. App. 3d 398, 401 (1991).
       However, in itself, this truism is not helpful to defining how severe bodily harm must be in
       order to rise to “great.” It appears to us that the court’s statement in Mays was intended not to
       set a baseline for proving simple battery or to distinguish “bodily harm” from “great bodily
       harm,” but only to differentiate between battery based on bodily harm and battery based on
       insulting or provoking contact. See People v. Cisneros, 2013 IL App (3d) 110851, ¶¶ 16-18;
       see also Mays, 91 Ill. 2d at 256. Thus, beyond reflecting a commonsense understanding of
       “bodily harm,” whether “great” or not so great, Mays does not bear on the construction of
       “great bodily harm.”
¶ 65        Moreover, there is another reason why opinions from cases in which the issue was
       whether the victim suffered “great bodily harm” are of little guidance in construing the term
       as it is used in the murder statute. These opinions could be read to hold that whether injuries

                                                  - 11 -
       amounted to “great bodily harm” is a factual question that the fact finder has wide latitude to
       decide even on a given set of facts or when the facts of the injury are not in dispute. See, e.g.,
       People v. Crespo, 203 Ill. 2d 335, 344 (2001); People v. Lopez-Bonilla, 2011 IL App (2d)
       100688, ¶ 14.1
¶ 66       Cases construing “great bodily harm” as used in statutes where it is an element of the
       offense provide uncertain guidance to the meaning of the same term as it is used in the
       murder statute. The statute requires the State to prove that a defendant knew that his act
       created a strong probability of great bodily harm. While the fact finder can properly decide
       whether specific conduct under specific circumstances created a strong probability of certain
       consequences—e.g., lacerations, contusions, and bruises of whatever severity, etc.—the fact
       finder ought not decide whether given potential consequences satisfy the requirement of
       “great bodily harm.”2 It is not the job of juries and trial courts to construe statutes, subject
       only to deferential review by higher courts. But allowing the fact finder to decide whether an
       entire range of hypothetical results contains any that satisfy a statutory term is in effect to
       delegate the duty of statutory construction to the fact finder.
¶ 67       We therefore look beyond the foregoing set of cases and address those in which the
       murder statute was actually at issue. In particular, we discuss the authority that defendant
       cites for the proposition that, ordinarily, a single bare-fisted blow does not support a
       conviction of first degree murder as charged here.
¶ 68       In Mighell, the defendant confronted the victim, a stranger theretofore, and struck him
       with his fist. The blow caused a skull fracture, which in turn ruptured the victim’s carotid
       artery and caused his death. The supreme court reduced the defendant’s conviction of first

           1
             In Crespo, the court stated that “what constitutes ‘great bodily harm’ to support a charge of
       aggravated battery is a question of fact to be determined by the finder of fact.” Crespo, 203 Ill. 2d at
       344. Whether the court meant to imply that the jury’s or trial judge’s finding of ultimate fact is entitled
       to deference even if the underlying historical facts are undisputed cannot be ascertained from the
       opinion. In support of its statement, the court cited People v. Hadley, 20 Ill. App. 3d 1072, 1077 (1974).
       Crespo, 203 Ill. 2d at 344. In Hadley, the testimony was conflicting, making the credibility of the
       witnesses crucial, so it cannot be read to hold that courts of review should defer to the jury’s or trial
       judge’s finding of ultimate fact based on undisputed historical facts. However, it appears that, in two of
       the opinions that Hadley cited, People v. Newton, 7 Ill. App. 3d 445, 447 (1972), and People v.
       Polansky, 6 Ill. App. 3d 773, 775-76 (1972), the pertinent underlying facts were not in dispute.
           In Lopez-Bonilla, the issue was whether, at sentencing, the State had proved “great bodily harm” as
       a prerequisite to limiting the defendant’s good-time credit. We did not set out the defendant’s argument
       but noted only that he “addresse[d] the issue as one of statutory interpretation and ask[ed] [the] court to
       find a lack of great bodily harm as a matter of law.” Lopez-Bonilla, 2011 IL App (2d) 100688, ¶ 14. We
       then stated that the question was one of fact and that the State had introduced sufficient evidence of
       great bodily harm. Id. ¶¶ 15-18. The evidence appears to have been undisputed, but we might merely
       have been rejecting a proposed per se rule about the construction of the term. That we considered
       ourselves bound to decide whether the evidence was sufficient could be taken as implying that whether
       given injuries amount to “great bodily harm” is ultimately a question of law. But the opinion is not clear
       on this matter.
           2
             As courts have long recognized, the application of a legal standard to a given set of facts is not a
       question of fact that implicates deferential review but a question of law that courts of review decide
       with no deference to the fact finder. See, e.g., City of Champaign v. Torres, 214 Ill. 2d 234, 241 (2005);
       People v. Lamborn, 185 Ill. 2d 585, 590 (1999).

                                                       - 12 -
       degree murder to involuntary manslaughter, noting the lack of proof that the defendant had
       intended to kill the victim and reasoning that he had not committed “such an unlawful act as
       in its consequences would naturally tend to destroy the life of a human being under any
       conditions reasonably to be anticipated.” Mighell, 254 Ill. at 59.
¶ 69       In Crenshaw, in a spontaneous confrontation, the defendant killed the victim with a
       single blow to the side of the face or head. Crenshaw, 298 Ill. at 414. The supreme court
       reversed his conviction of murder and remanded for a new trial. The court explained that
       murder required malice, which would be presumed “where the act is deliberate and is likely
       to be attended with dangerous or fatal consequences.” Id. at 416. However, the court
       concluded, “[t]he striking of a blow with the fist on the side of the face or head is not likely
       to be attended with dangerous or fatal consequences.” Id. at 416-17. Also, the disparity in the
       size and strength of the two men was not so great that “dangerous or fatal consequences”
       could reasonably have been expected from the blow. Id. at 417-18. Thus, the defendant might
       have committed manslaughter, but he did not commit murder. Id. at 417. We note that,
       although Crenshaw, unlike Mighell, addressed the likelihood not merely of death but also of
       “dangerous consequences,” it did not define that term.
¶ 70       In Jones, the appellate court reduced the defendant’s conviction from first degree murder
       to involuntary manslaughter. The case did not involve a fatal punch; the victim died of
       asphyxia after the defendant held him down on the ground by placing his foot between the
       victim’s chest and head for approximately one minute. Jones, 404 Ill. App. 3d at 737-38. The
       court explained that a knowing-murder conviction required proof that a defendant “is
       consciously aware that his conduct is practically certain to cause a particular result.” Id. at
       742. In holding that the defendant’s conduct did not meet this standard, the court relied partly
       on “[the] long-standing principle in Illinois that death is not ordinarily contemplated as a
       natural consequence of blows from bare fists,” except “where there is a great disparity in size
       and strength between the defendant and the victim.” Id. at 748.
¶ 71       In Nibbe, the defendant approached the victim on a sidewalk and punched him in the
       head, causing him to fall and hit his head on the pavement, suffering a skull fracture, which
       caused the victim’s death. The appellate court held that the State did not prove knowing
       murder. The court found applicable “the principle that death is not ordinarily contemplated as
       a natural consequence of blows from bare fists.” Nibbe, 2016 IL App (4th) 140363, ¶ 34. In
       Yeoman, the court reversed the defendant’s conviction of second degree murder (which
       required proof of first degree murder). The defendant exited his car, confronting another
       driver who had exited his car, and punched him once in the face. The victim fell back, hit his
       head on the pavement, and suffered a fatal hematoma. Yeoman, 2016 IL App (3d) 140324,
       ¶¶ 4-5. The court relied on the bare-fist rule and found no exception applicable. Id. ¶¶ 20-22.
       In both Nibbe and Yeoman, the courts did not consider the meaning of “great bodily harm,”
       and indeed, their recitation of the one-punch rule included the word “death” but not the
       phrase “great bodily harm.”
¶ 72       Defendant contends that the foregoing opinions dictate the result here. He notes that there
       is no direct evidence of what happened in the bedroom—of the two participants, one was left
       unconscious and soon died, and the other did not testify—and no indirect evidence that
       Stone’s fatal subarachnoid hemorrhage was caused by anything more than a single blow to
       the head with his bare fist. He also asserts that the State produced no evidence that he was
       greatly larger or stronger than Stone. Finally, he cites the medical testimony that the type of

                                                  - 13 -
       injury that Stone suffered is extremely rare, at least when there is only one blow with a bare
       fist.
¶ 73        The State contends that the opinions that we have cited are distinguishable. Primarily, it
       argues, defendant’s knowledge could be inferred from the injury that he had inflicted on
       Stone shortly before the fatal blow. The State notes that the judge specifically stated that
       defendant had already caused Stone great bodily harm by battering her into unconsciousness.
       Thus, the State reasons the judge could infer that, a short time later, defendant was practically
       certain that another punch would probably cause equally serious harm. The State notes that
       the law did not require the judge to find that defendant foresaw the particular type of great
       bodily harm that he actually inflicted. See People v. Willett, 2015 IL App (4th) 130702, ¶ 53.
¶ 74        We agree with the State that this case differs from those on which defendant relies in one
       crucial respect. In each of the cited cases, the defendant inflicted the fatal blow during his
       initial and sole confrontation with his victim, or at least the only one in which he used force.
       There was no basis for the defendant to infer that the victim had been weakened to the point
       where one blow with a bare fist could inflict great bodily harm. More important, there was
       nothing to put the defendant on notice that he had the ability to cause great bodily harm to the
       victim with one blow. Here, however, having already knocked Stone unconscious and
       bruised her, defendant punched her again.
¶ 75        Accordingly, we are compelled to conclude that the judge reasonably inferred that, when
       he delivered the fatal blow, defendant knew that it was highly probable that he would inflict
       as much bodily harm on Stone as he did the last time that he battered her. Common sense
       dictated the inference that she was no more able to withstand the third blow than the second
       one. More important, defendant knew that he had just inflicted bruising and unconsciousness
       with a single punch.
¶ 76        The opinions on which defendant relies did not prevent the judge from concluding that
       Stone’s loss of consciousness was “great bodily harm” per the murder statute. These opinions
       do not define the term or even hint at a definition; indeed, Jones, Nibbe, and Yeoman cite the
       bare-fist rule with reference only to death.
¶ 77        We have found no Illinois opinion that addresses whether, or when, loss of consciousness
       by itself is “great bodily harm” under the murder statute or any other statute that uses the
       term. One opinion held that the infant victim’s concussion was “great bodily harm” under the
       aggravated-battery statute. People v. Morgan, 62 Ill. App. 3d 279, 284 (1978). However, a
       concussion is not synonymous with a loss of consciousness, and the medical testimony did
       not allow a solid inference that Stone suffered a concussion in the second of the violent
       encounters.
¶ 78        We therefore turn to foreign authority for its persuasive value. There is support for the
       proposition that a loss of consciousness can be “great bodily harm.” In State v. Stafford, 340
       N.W.2d 669, 670 (Minn. 1983), a State appeal from a pretrial order, the issue was whether
       the State had demonstrated a reasonable likelihood that it could withstand a motion to
       dismiss the charge of felony assault in the third degree, which required proof of “great bodily
       harm.” The State’s offer of proof included testimony that the defendant had struck the victim,
       knocking her unconscious and fracturing her nose. Id. The Minnesota Supreme Court held
       for the State. It stated, “Arguably, ‘great bodily harm’ is inflicted if one knocks someone out
       briefly, as alleged here. Minn. Stat. § 609.02, subd. 8 (1982); State v. Jones, 266 N.W.2d 706
       (Minn. 1978). We need not decide this because we are satisfied that if the state can establish

                                                  - 14 -
       that defendant unjustifiably assaulted the victim and broke her nose, the state will be able to
       withstand a motion to dismiss ***.” Id.
¶ 79        In State v. Larkin, 620 N.W.2d 335 (Minn. Ct. App. 2001), the defendant appealed his
       conviction of third-degree assault, arguing that the State did not prove that he had caused the
       victim “ ‘substantial bodily harm.’ ” Id. at 336; see Minn. Stat. § 609.223(1) (1998). The
       court affirmed. It noted that the defendant, a jail inmate, had choked a cellmate, causing him
       to lose consciousness until jailers called his name several times. This satisfied the statutory
       definition of “ ‘substantial bodily harm,’ ” which included “ ‘bodily injury *** which causes
       a temporary but substantial loss or impairment of the function of any bodily member or
       organ.’ ” Larkin, 620 N.W.2d at 336 (quoting Minn. Stat. § 609.02(7a) (1998)). The court
       noted Stafford’s statement that a loss of consciousness is arguably “great bodily harm,” a
       higher standard, but ultimately relied on the plain language of the definition of “substantial
       bodily harm.” Id. at 337-38.
¶ 80        Larkin also noted that, in Jones, which Stafford had cited, the victim had not merely been
       knocked unconscious but had been on the verge of shock, did not regain consciousness until
       the following day, and had suffered several other injuries and the Minnesota Supreme Court
       had concluded that her injuries as a whole met the statutory definition of great bodily harm,
       which included a catch-all provision for “ ‘ “other serious bodily harm.” ’ ” Id. at 337
       (quoting Jones, 266 N.W.2d at 710, quoting Minn. Stat. § 609.02(8) (1996)).
¶ 81        Although the Minnesota cases are not closely on point and rely in part on specific
       statutory definitions, they (and the statutes that they cite) provide support for the proposition
       that a loss of consciousness can amount to “great bodily harm” as that term is used in the
       murder statute.
¶ 82        Persuasive authority is present elsewhere. In People v. Fuentes, 169 P.2d 391 (Cal. Dist.
       Ct. App. 1946), the court did agree with the defendant that he had not been proved guilty of
       committing an assault on the victim “ ‘by any means of force likely to produce great bodily
       injury.’ ” Id. at 392 (quoting Cal. Penal Code § 245 (West 1945)). The defendant had
       punched the victim in the jaw, knocking him down and rendering him unconscious. The
       victim regained consciousness at home shortly afterward, and he also suffered some bruising
       and a small laceration. Id. The court conceded that the use of fists could produce the type of
       force that the statute required for a conviction, but it then held that “[a] blow to the jaw
       sufficient to knock out the recipient is not *** ordinarily considered a great bodily injury for
       it is usual for the victim to recover consciousness and the use of his normal faculties within a
       short time[,] which [the victim] did.” Id. at 393. Also, the cut and bruising to the head were
       too slight to show that the defendant’s punch had been likely to cause great bodily injury. Id.
       at 394.
¶ 83        Fuentes would militate strongly in favor of defendant here—except that it has been
       thoroughly repudiated. In People v. Muir, 53 Cal. Rptr. 398, 399 (Dist. Ct. App. 1966), the
       defendant punched the victim once, causing her to lose consciousness for a short period and
       to have limited recall of the events shortly after she returned to consciousness. He was
       convicted of assault by means of force likely to produce great bodily injury (the same offense
       as in Fuentes). On appeal, he argued that the trial court had erred in not giving the jury an
       instruction based on Fuentes. Id. at 401. The court of appeals disagreed. It stated flatly that
       “the apparent holding [of Fuentes], that a blow to the jaw sufficient to knock out the recipient
       cannot prove such an assault, is wrong.” Id. at 401-02. The statute prohibited an assault by

                                                  - 15 -
       force likely to produce great bodily injury, even if it did not in fact do so. Whether the force
       used in a given case met this standard was primarily a question of fact, and “[a] rule which
       declares as a matter of law that the force behind a blow to the head which causes
       unconsciousness [is not such a force] may have had some value in the more robust past ***
       but it is plainly contradicted by everyday experience and is *** bad law.” Id. at 402; see also
       People v. Rupert, 98 Cal. Rptr. 203, 206 (Ct. App. 1971) (agreeing with Muir).
¶ 84       The California opinions provide considerable support for the finding that defendant’s
       second blow to Stone, which rendered her unconscious and also caused bruising and swelling
       to the area of her left eye and cheek, resulted in “great bodily harm,” thus strengthening the
       inference that, when defendant battered Stone shortly afterward in the bedroom, he knew that
       there was a strong probability of inflicting great bodily harm then as well. We see no
       meaningful difference between section 9-1(a)(2)’s “great bodily harm” and the California
       statute’s “great bodily injury.” In the California line of cases, it appears that defining “great
       bodily injury” was left primarily to the courts; so too here. We see nothing in our
       jurisprudence that would prevent the adoption of the sound reasoning of Muir and Rupert.
¶ 85       To be clear, we do not adopt a per se rule that any loss of consciousness, no matter how
       temporary, always amounts to “great bodily harm.” We do, however, repudiate any per se
       rule to the contrary. Most important, we hold that the trial court properly concluded that
       Stone had suffered “great bodily harm” from the second blow and that this conclusion amply
       supported the crucial finding that the State proved defendant’s guilty knowledge in
       connection with the fatal third blow.
¶ 86       We also note that, in addition to the loss of consciousness, the second blow produced
       substantial swelling and bruising that lasted through the time of the fatal strike. To the extent
       that the loss of consciousness might not be considered “great bodily harm” in itself (a
       conclusion that we need not reach), the combination of the loss of consciousness and the
       physical disfigurement did so.
¶ 87       Moreover, the weakening of Stone by the second blow was an additional reason for
       defendant to realize that a third punch was highly likely to cause equally severe if not even
       worse harm. Less than an hour passed between the two attacks. Although Stone had regained
       consciousness, it was reasonable for the trial judge as fact finder to infer that the severity of
       the second blow had clearly weakened Stone and that defendant was aware of as much.
¶ 88       For the foregoing reasons, we hold that the State proved defendant guilty beyond a
       reasonable doubt of first degree murder.
¶ 89       Defendant’s second argument on appeal is that the trial court erred in admitting Stone’s
       statement to Jordan, “ ‘[defendant] is going to kill me.’ ” Defendant contends that the
       statement did not meet the third requirement of the spontaneous-declaration exception to the
       hearsay rule: that it relate to the circumstances of the startling occurrence. See Ill. R. Evid.
       803(2) (eff. Jan. 1, 2011); Williams, 193 Ill. 2d at 352. Defendant reasons that Stone’s
       statement related only to what he would do sometime in the future.
¶ 90       The admission of evidence is within the sound discretion of the trial court, and its
       decision will not be disturbed absent an abuse of that discretion. People v. DeSomer, 2013 IL
       App (2d) 110663, ¶ 12. A trial court abuses its discretion when no reasonable person would
       take the view adopted by the trial court. People v. Fretch, 2017 IL App (2d) 151107, ¶ 47.



                                                  - 16 -
¶ 91       We cannot say that the trial court abused its discretion. Although the statement explicitly
       referred only to defendant’s future conduct, it implicitly related to his very recent past
       conduct. Had Stone merely fallen off a chair, as defendant later claimed, she would not have
       told Jordan that defendant was going to kill her. Her prediction tended to prove that
       defendant had just committed an act of violence against her. Thus, the remark related to the
       startling event that preceded it, and it was relevant to prove a contested and important fact.
¶ 92       In any event, even if we could say that the court abused its discretion, we would conclude
       that the error was harmless. The evidence overwhelmingly proved that defendant battered
       Stone in the kitchen and not that she fell off a chair. In any other respect, there was little if
       any danger that the remark would unduly prejudice defendant. That it might have unfairly
       implied that defendant had intended to kill Stone was not crucial here. The State did not
       contend that, when he administered the fatal blow, defendant intended to kill Stone. Instead,
       it contended only that he knew that his act would create a strong probability of death or great
       bodily harm. The judge accepted that argument, on the basis of the medical evidence and
       defendant’s prior batteries of Stone. Stone’s remark to Jordan could not reasonably have
       affected the decision.
¶ 93       We turn to defendant’s final contention on appeal. He requests that, if we affirm his
       conviction, we correct the judgment order to state that he was convicted under the
       knowing-murder statutory subsection (720 ILCS 5/9-1(a)(2) (West 2012)) and not the
       intentional-murder subsection (720 ILCS 5/9-1(a)(1) (West 2012)). We exercise our power to
       enter any order that the trial court could have entered (see Ill. S. Ct. R. 366(a)(5) (eff. Feb. 1,
       1994)) and hereby amend the judgment. As part of our judgment, we grant the State’s request
       that defendant be assessed $50 as costs for this appeal. 55 ILCS 5/4-2002(a) (West 2016); see
       also People v. Nicholls, 71 Ill. 2d 166, 178 (1978).
¶ 94       The judgment of the circuit court of Lake County is affirmed as modified.

¶ 95      Affirmed as modified.




                                                   - 17 -